                Case:20-00759-swd            Doc #:395 Filed: 06/26/2020                Page 1 of 6




                               UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF MICHIGAN

                                                                      )
In re:                                                                )    Chapter 11
                                                                      )
GOODRICH QUALITY THEATERS, INC.                                       )    Case No. 20-00759-swd
                                                                      )
                                     Debtor.                          )    Hon. Scott W. Dales
                                                                      )
                                                                      )    Related to Docket Nos. 336, 346

           OBJECTION OF THE OFFICIAL COMMITTEE OF UNSECURED
    CREDITORS TO DISTRIBUTION PROVISION IN PROPOSED ORDER APPROVING
            SALE OF SUBSTANTIALLY ALL ASSETS OF THE DEBTOR

                   The Official Committee of Unsecured Creditors (the “Committee”) of Goodrich

Quality Theaters, Inc. (the “Debtor”) in the above-captioned case under chapter 11 of title 11 of

the United States Code (the “Bankruptcy Code”) hereby files this objection (this “Objection”) to

the distribution provision in the proposed form of Order (I) Authorizing Sale Free and Clear of

Liens, Claims, Interests, and Encumbrances, (II) Authorizing the Assumption and Assignment of

Certain Executory Contracts and Unexpired Leases in Connection Therewith, and (III) Granting

Related Relief (the “Proposed Sale Order”).1 The Proposed Sale Order was attached to the order

approving bid procedures entered by the Court on June 12, 2020 [Docket No. 346]. The

Debtor’s sale motion was filed on June 9, 2020 [Docket No. 336].

                   In support hereof, the Committee respectfully represents as follows:

                   1.        The Committee fully supports the Debtor’s proposed sales of assets and a

prompt closing of such sales.




1
    Capitalized terms not defined herein shall have the meanings ascribed to them in the Proposed Sale Order.


DOCS_SF:103709.2 32022/002
              Case:20-00759-swd            Doc #:395 Filed: 06/26/2020         Page 2 of 6




                  2.         The Committee’s only issue is with respect to the distribution provision in

the Proposed Sale Order in favor of the Prepetition Lenders. Specifically, paragraph 22 of the

Proposed Sale Order provides as follows:

                  Upon Closing, the net purchase price shall immediately be
                  distributed, first, to the Debtor in an amount necessary to fund or
                  escrow for any unpaid Budgeted expenses under the Interim Order
                  through the date of this Sale Order and the Carve-out in an amount
                  necessary to fund any unfunded amount of the Post-trigger Carve-
                  out Account as if a Carve-out Trigger Notice had been given under
                  the Interim Order on the day of entry of this Sale Order; second, to
                  the DIP Lender on account of the DIP Loan; third, to the
                  Prepetition Agent on behalf of the Prepetition Lenders on account
                  of the Prepetition Loans; and fourth, to the Debtor’s estate.

                  3.         The Committee objects to any immediate distribution of net sale proceeds

at the closing to the Prepetition Lenders on account of their Prepetition Loans. The estimated

distribution to the Prepetition Lenders would total approximately $11.2 million. The Committee

has no objection to repayment of the postpetition DIP Loan (approximately $3.1 million) out of

net sale proceeds.

                  4.         The proposed immediate distribution of net sale proceeds at closing to the

Prepetition Lenders prior to confirmation of a plan runs afoul of the fundamental principle of

chapter 11 that distributions to prepetition creditors should not take place except under a

confirmed plan or at least as part of an orderly dismissal that ensures payment of all allowed

administrative expenses in full, including allowed estate professional fees. See In re Conroe

Forge & Mfg. Corp., 82 B.R. 781, 784 (Bankr. W.D. Pa. 1988) (“The general rule is that

distribution should not occur except pursuant to a confirmed plan of reorganization, absent

extraordinary circumstances.”) (citing Abbotts Dairies of Pennsylvania, Inc., 788 F.2d 143 (3d



DOCS_SF:103709.2 32022/002                            2
              Case:20-00759-swd            Doc #:395 Filed: 06/26/2020         Page 3 of 6




Cir. 1986)); see also Rosenberg Real Estate Equity Fund III v. Air Beds, Inc. (In re Air Beds,

Inc.), 92 B.R. 419, 422 (B.A.P. 9th Cir. 1988) (same). Indeed, Federal Rule of Bankruptcy

Procedure 3021 assumes that distribution will occur only after a plan is confirmed: “[A]fter a

plan is confirmed, distribution shall be made to creditors whose claims have been allowed ...”

Fed. R. Bankr. P. 3021.

                  5.         For example, in In re Air Beds, Inc., the bankruptcy court had allowed the

debtor to pay $60,000 as a distribution to the IRS before confirmation of a plan. Reversing, the

Bankruptcy Appellate Panel of the Ninth Circuit stated: “It is not the propriety of the sale, but the

disposition of the sale proceeds which is at issue in this case. We conclude that the bankruptcy

court abused its discretion because the order allowing the distribution of the sale proceeds allows

the debtor to circumvent the provisions of the Bankruptcy Code for the administration of a case

under Chapter 11.” 92 B.R. at 422. The Court further stated: “[R]egardless of whether the

payment was for pre-petition or post-petition taxes, the court’s order would allow the debtor to

circumvent the provisions of Chapter 11 with respect to proposal, disclosure, and confirmation of

a plan … There is no showing why the retention of the proceeds by the debtor in possession, in

its capacity as trustee, with a lien attaching to the funds, would not protect the IRS pending

confirmation of a plan and a distribution under the plan as contemplated by the Bankruptcy

Code.” Id. at 424.

                  6.         Similarly, in In re Conroe Forge & Mfg. Corp., a secured creditor

requested that it immediately receive the proceeds of the sale of a piece of the debtors’

machinery that was sold free and clear of liens. The creditor held a perfected security interest in



DOCS_SF:103709.2 32022/002                            3
              Case:20-00759-swd            Doc #:395 Filed: 06/26/2020         Page 4 of 6




the debtor’s land, buildings, and machinery, and was owed in excess of $2,000,000. The sales

price of the machinery was $149,000. The creditor argued that it was entitled to the immediate

payment of the sale proceeds, despite the fact that the motion to sell merely provided that the

creditor’s lien would attach to the sale proceeds. The court denied the request for payment,

holding that the secured creditors’ interest in the proceeds of the sale were adequately protected,

and there were no extraordinary circumstances justifying a distribution of proceeds prior to

confirmation of reorganization plan. Id. at 787.

                  7.         Similarly here, the Prepetition Lenders will be adequately protected by the

estate holding the net proceeds of sale pending further order of this Court and there are no

extraordinary circumstances requiring approximately $11.2 million of estimated sale proceeds to

be distributed to the Prepetition Lenders immediately.

                  8.         On June 25, 2020, the Debtor filed an expedited motion asking the Court

to set an administrative expense bar date of July 15, 2020, with a separate bar date for estate

professionals of August 15, 2020 [Docket No. 387]. Until those bar dates come and go, the

amount of unpaid and potentially allowable administrative expense claims in this case, including

post-closing wind-down expenses, is unknown.

                  9.         The Debtor and the Prepetition Lenders may argue that the Debtor is

setting aside sufficient funds to satisfy projected administrative expenses and a wind-down

budget for the post-closing period. But no one knows whether those projections are correct. For

example, the Debtor budgets only $100,000 for potential unknown claims that may be asserted

and $0 for Committee professionals during the post-closing wind-down period, apparently



DOCS_SF:103709.2 32022/002                            4
              Case:20-00759-swd             Doc #:395 Filed: 06/26/2020                Page 5 of 6




assuming that the Committee can simply ignore its statutory duties post-closing. There is no

need to rush to immediately distribute sale proceeds on account of prepetition claims when the

Debtor’s requested bar dates are only a few weeks away. Why should the estate take the risk that

administrative claims ultimately total more than what the Debtor currently projects? The

Prepetition Lenders should not be paid on account of their prepetition claims, and should not

benefit from marshalling and surcharge waivers under the proposed final order approving the

DIP Loan, unless and until all administrative expense claims have been finally determined and

satisfied in full.2

                  10.        In order to receive distributions from the pending going concern sales of

the Debtor’s assets, the Prepetition Lenders must pay the freight of this case. Anything less

should be construed as a sub rosa plan that could have the unfortunate result of leaving behind

an administratively insolvent estate.

                  11.        For the foregoing reasons, the Committee respectfully requests that the

Court decline to approve the distribution provision in the Proposed Sale Order and require that

all net sale proceeds, after payment of the DIP Loan, must be held by the Debtor in reserve

pending further order of the Court.



                                           [signature page follows]




2
 The Committee continues to discuss the terms of the proposed final DIP order in this case with counsel to the DIP
Lender and reserves all rights in connection therewith consistent with the Committee’s objection previously filed on
April 13, 2020 [Docket No. 240].


DOCS_SF:103709.2 32022/002                               5
              Case:20-00759-swd   Doc #:395 Filed: 06/26/2020        Page 6 of 6




Dated: June 26, 2020                           PACHULSKI STANG ZIEHL & JONES LLP
                                               Robert J. Feinstein, Esq.
                                               Bradford J. Sandler, Esq.
                                               Steven W. Golden, Esq.
                                               780 Third Avenue, 34th Floor
                                               New York, NY 10017
                                               Telephone: (212) 561-7700
                                               Facsimile: (212) 561-7777
                                               Email: rfeinstein@pszjlaw.com
                                                      bsandler@pszjlaw.com
                                                      sgolden@pszjlaw.com

                                               -and-

                                               FROST BROWN TODD LLC

                                               /s/ Ronald E. Gold
                                               Ronald E. Gold, Esq.
                                               Douglas L. Lutz, Esq.
                                               A.J. Webb, Esq.
                                               3300 Great American Tower
                                               301 East Fourth Street
                                               Cincinnati, Ohio 45202
                                               Telephone: (513) 651-6800
                                               Facsimile: (513) 651-6981
                                               Email: rgold@fbtlaw.com
                                                      dlutz@fbtlaw.com
                                                      awebb@fbtlaw.com

                                               -and-

                                               Frost Brown Todd LLC
                                               900 Victors Way, Suite 330
                                               Ann Arbor, Michigan 48108
                                               Telephone: (734) 669-1450
                                               Facsimile: (734) 669-1451

                                               Proposed Co-Counsel to the Official
                                               Committee of Unsecured Creditors




DOCS_SF:103709.2 32022/002                 6
